DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on September 29, 2021 cancelled no claims.  Claims 1-5, 10 and 20 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-20.

Claim Interpretation
The amendments filed on September 29, 2021 include terms and phrases that are not found in the applicant’s specification and as such require that the words be given their ordinary and customary meaning given to the term by those of ordinary skill in the art (see MPEP 2111.01 Plain Meaning) which is indicated below:
Structured data – Data that adheres to a pre-defined data model and is therefore straightforward to analyze. Structured data conforms to a tabular format with relationship between the different rows and column.  Common examples of structured data are Excel files or SQL databases.
Non-structured data (unstructured data) – Information that does not have a predefined data model or is not organized in a pre-defined manner.  Common examples of such data includes text, numbers, images, audio files, and video files.

The following claim limitations require claim interpretation in order to avoid a 35 USC 112, first paragraph rejection:
“produce structured data associated with the brand directives” as recited in claims 1 and 10 – Will be interpreted as “storing the brand directives in a database or data structure”.  Any other interpretation would require the limitation be rejected under 35 USC 112, first paragraph as the applicant’s specification does not disclose that structured data is produced, much less the production of structured data associated with brand directives.  However, the act of storing the brand directives in a database as discloses in the applicant’s specification in paragraph 16 would transform the selected brand directives into structured data.
“wherein the determination produces discrete values associated with the structured data” as found in claim 10 – Will be interpreted as “wherein the determination produces discrete values associated with the brand directives” because the stored brand directives are the structured data as indicated above.

Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  Claims 11 and 12 depend from claim 10 and recite “use the machine learning algorithms to identify”.  However, claim 10 does not mention machine learning algorithms.  Claim 10 has been amended to recite natural language learning algorithms.  As such claims 11 and 12 to not have proper antecedent basis for the claimed “using the machine learning algorithms”.  For the purpose of prosecuting the claims the examiner is going to assume that this is a typographical error and that the applicant intended to amend claims 11 and 12 to recite “use the natural learning algorithms to identify”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 recites the following limitations: “generate structured data comprising a compliance score for the content with the selected brand criteria” and “wherein the operations produce structured data associated with the generated compliance score”; and independent claim 20 recites the following limitation: “wherein the operations produce structured data associated with the compliance data”.  However, there is no support for these limitations in the applicant’s specification. There is no mention of “structured data” in the applicant’s specification and as such the examiner must rely on the plain meaning of the term.  The applicant’s specification discloses generating a compliance score in paragraphs 21 and 30 as well as displaying the compliance on a page in figure 10 and paragraphs 21 and 49.  The applicant’s specification discloses in paragraph 49 and figure 10 that additional data such as a resonance score can also be calculated and displayed.  However, the applicant’s specification is silent with regard to storing either of these scores in a database or any other predefined pre-defined data model.  As such, the applicant’s specification does not support “generate structured data comprising a compliance score for the content with the selected brand criteria”; “wherein the operations produce structured data associated with the generated compliance score”; or “wherein the operations produce structured data associated with the compliance data”. Dependent claims 2-9 fail to correct the deficiencies of the claims from which they depend and as such are rejected by virtue of dependency.
Thus, claims 1-9 and 20 clearly contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For the purpose of prosecuting the claims the examiner is going to interpret the limitations as follows:
“generate structured data comprising a compliance score for the content with the selected brand criteria” – generate a compliance score for the content with the selected brand criteria;
“wherein the operations produce structured data associated with the generated compliance score” – wherein the operations produce data associated with the generated compliance score; and 
“wherein the operations produce structured data associated with the compliance data” – wherein the operations produce data associated with the generated compliance data.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 10 and 20 respectively recite the following limitations: “generate structured data comprising a compliance score for the content with the selected brand criteria, wherein the compliance score is based at least in part on whether the identified sentiment is associated with at least one criterion of the selected brand criteria”; “determine which of the brand directives are contained in the content based at least in part on the identified sentiment, wherein the determination produces discrete values associated with the structured data”; and “determine which of the brand directives are contained in the content based at least in part on the identified sentiment”.  However, there is no support for these limitations in the applicant’s specification. The applicant’s specification has support for identifying a sentiment from the content that is associated with any of the selected brand directives in paragraph 18.  There is no other mention of “sentiment” in the applicant’s specification.  Additionally, the applicant’s specification supports generating a compliance score for the content with the selected brand criteria; determining which of the brand directives are contained in the content, wherein the determination produces discrete values associated with the structured data; and determining which of the brand directives are contained in the content, as found in claims 1, 10, and 20 respectively, in at least paragraphs 29-30, and 55 where it is disclosed that the brand directives contained in the content are identified and the compliance score identifies the number of brand directives contained in the content.
However, there is no support in the applicant’s specification that the compliance score is based, in any way, on the identified sentiment being associated with at least one criterion of the selected brand criteria; or that the determination of which brand directives are contained in the content is based, in any way, on the identified sentiment.    The applicant’s specification appears to indicate that all of the brand directives found in the content are determined, irrespective of an identified sentiment, and then the content score is generated by counting all of these identified brand directives.  The examiner can find no disclosure in the applicant’s specification that indicates that the identification of brand directives and/or generation of the compliance score is limited in any way by the identified sentiment.  The applicant asserts that the limitations are supported by application 16/431668 which is incorporated by reference.  While application 16/431668 does identify attributes associated with a product an calculate ratings for each attribute and an overall product rating, these ratings based on the sentiment for each attribute and the overall product but are not associated with a “compliance score”.  There is no mention in application 16/431668 of a compliance score, that these rating represent a compliance score, or that these ratings are for brand directives.  As such, application 16/431668 which has been incorporated by reference do not support the claimed limitations.  As such, independent claims 1,10, and 20 fail to comply with the written description requirement.  Dependent claims 2-9 and 11-19 fail to correct the deficiencies of the claims from which they depend and as such are rejected by virtue of dependency.
 For the purpose of prosecuting the claims the examiner is going to interpret the limitations as claimed.  The prior art of Tao, discloses that the sentiment (personality) is one of the brand directives and as such any determination of the brand directives in the content would also be based in part on the identification of the “sentiment” brand directive, and the generation of the compliance score would also have a partial basis on the “sentiment” brand directive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are directed to a system and computer program products which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea in claims 1, 2, 6, 10 and 20: 
display brand criteria for an advertising campaign, the brand criteria including a list of different brand directives for including in the campaign, the brand directives including a goal, audience, tone, and format for content used in the campaign;
detecting/receiving selection of different ones of the displayed brand criteria including at least the selection of different ones of the brand directives for the advertising campaign; 
display the selected brand directives/criteria;
produce structured data associated with the brand directives;
receive content for the advertising campaign; 
parse the content for non-structured data;
use algorithms to identify a sentiment from the non-structured data;
determine which of the brand directives are contained in the content based at least in part on the identified sentiment, wherein the determination produces discrete values associated with the structured data; 
generate a compliance score for the content with the selected brand criteria, wherein the compliance score is based at least in part on whether the identified sentiment is associated with at least one criterion of the selected brand criteria, wherein the operations produce structured data associated with the generated compliance score; and
display an indication if the content is in compliance with the brand directives and which of the selected brand directives are contained in the content.
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising, marketing or sales related activities or behavior. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a non-transitory storage medium, a computer program comprising a set of instructions, a processing device, a hardware processor, a user interface, and natural language learning algorithms. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing using generic natural language learning algorithms, communicating and displaying data in a generic user interface) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a non-transitory storage medium, a computer program comprising a set of instructions, a processing device, a hardware processor, a user interface, and natural language learning algorithms to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from the applicant’s specification in paragraphs 14, 29, 58, 60-65); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations, if they were to be removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing, transmitting and/or presenting data:
display brand criteria for an advertising campaign, the brand criteria including a list of different brand directives for including in the campaign, the brand directives including a goal, audience, tone, and format for content used in the campaign;
detecting/receiving selection of different ones of the displayed brand criteria including at least the selection of different ones of the brand directives for the advertising campaign; 
display the selected brand directives/criteria; 
produce structured data associated with the brand directives;
receive content for the advertising campaign; and
display an indication if the content is in compliance with the brand directives and which of the selected brand directives are contained in the content.
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
The dependent claims 3-5, 7-9 and 11-19 appear to merely further limit the abstract idea by performing the steps of: identification related to the selected brand criteria, displaying recommendations, and generating feedback which would all be considered limitations directed to the identified abstract idea of certain methods of organizing human activity (claim 3); displaying suggestions which would be considered limitations directed to the identified abstract idea of certain methods of organizing human activity (claims 4, 5,  and 17); further limiting the brand criteria identified in the abstract idea (claims 7, 8 and 9); further limiting the brand directives, the identification of the brand directives and the displayed indication of the brand directives identified in the abstract idea (claims 11, 12, 13, and 14); further limit the generation of the compliance score, and the display of the compliance score identified in the abstract idea (claim 15); generating and displaying a resonance score based on the identification of brand directives which would be considered limitations directed to the identified abstract idea of certain methods of organizing human activity (claim 16);  identifying a time for publishing the content based on the brand directives and displaying the content at the proper location at the identified time which would be considered limitations directed to the identified abstract idea of certain methods of organizing human activity (claim 18); and further limit the displaying of brand directives and the received selections, the determination of directives in the content, and indication of the selected brand directives identified in the abstract idea (claim 19). Thus, the claims are “directed to” an abstract idea and therefore only limit the application of the idea (i.e. “PEG” Revised Step 2A Prong Two=Yes), and do not add significantly more than the idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 1-20 are not patent eligible.
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao (PGPUB: 2019/0325626) in view of Lexalytics (“Sentiment Analysis Explained”, February 16, 2019, https://web.archive.org/web/20190216125755/ https://www.lexalytics.com/technology/sentiment-analysis, pages 1-13) in further view of Mckee et al. (WO 2017062884).

Claims 1, 2, 6, 10, 19 and 20:  Tao discloses a computer program stored on a non-transitory storage medium, the computer program comprising a set of instructions, when executed by a hardware processor cause the hardware processor to perform operations, a processing system for detecting compliance with brand directives comprising:
a processing device configured to cause the hardware processor (Paragraph 79) to: 
display brand criteria for an advertising campaign on a user interface, the brand criteria including a list of different brand directives for including in the campaign, the brand directives including a goal, audience, tone, and format for content used in the campaign; and detecting/receiving selection, via the user interface, of different ones of the displayed brand criteria including at least the selection of different ones of the brand directives for the advertising campaign (Paragraph 97: a content-creation interface whereby the design engine can present candidate text elements in a menu (e.g., a drop-down menu from a text field, a pop-up window overlaid on a content-creation interface, etc.), receive a selection of a candidate text element via the content-creation interface, and selecting that candidate text element as the input text element; 99: the content-creation process involves the design engine identifying one or more permissible font types, one or more permissible font styles, one or more permissible font sizes, one or more permissible font colors, etc.; 100: the content-creation process involves the design engine identifying one or more permissible visual features for displaying the input graphic in accordance with a brand profile; 101: the design engine identifies one or more criteria with which the input graphic must comply, verifies compliance, and transmits prompts to the content-creation interface identifying different input graphics when the input graphics does not comply; 102-103: the content-creation process involves identifying one or more additional elements to be displayed with the input graphic and input text such as logo content, additional images, other graphics; 105: the content-creation process includes generating a combination of the permissible text features of the input text, the permissible visual features of the input graphic, and the identified additional elements (e.g., images or other graphics, logo content, etc.) for inclusion in the output branded design content, and arranges the layouts for one or more communication channels (e.g., layouts compliant with or suitable for email, different social media channels, banner ads on a website, etc.); 106: the output branded design content can be modified by the design engine to comply with one or more personality attributes; 108-110: the content creation process involves providing a preview of the output branded design content and allowing the user to make modification and edits to the output branded content design; 125: the content-creation interface can include control elements such as text inputs, drop down menus, selection menus, radio buttons, and other similar inputs; the digital graphic design computing system may then receive inputs from the user device, such as receiving a brand profile selection that will be used to determine the appearance of and restrictions on the provisional graphic designs; Paragraph 164-165: identifying personality traits for the branded advertisement such as tone (funny vs serious, edgy vs conservative, aggressive vs passive); themes (modern vs traditional, intellectual vs physical) and audience (individual vs team-oriented, older vs younger, and outgoing vs introverted) the content-creation process involves the design engine identifying one or more permissible visual features for displaying the input graphic in accordance with a brand profile; 177-183: the user can provide an indication of other targeting parameters include communication channel selection (audience) and user specified purpose (goal); 190: objective/goal - the design engine determines (e.g., from a user-specified configuration option) that the branded design content is intended for informational purposes); the design engine determines (e.g., from a user-specified configuration option) that the branded design content is intended for branding purposes (e.g., developing brand awareness or affinity)); 
display the selected brand directives/criteria on the user interface (Figure 4, items 412 and 414: generating and outputting output design content; Figures 23-28: output designs that include the selected brand directives; Paragraph 108: preview section of the content-creation interface);
produce structured data associated with the brand directives (interpreted as: storing the brand directives in a database or data structure) (Figure 29);
receive content for the advertising campaign (Paragraph 108: user submits a modification to the branded design content); 
parse the content for non-structured data (interpreted as: parse the content for text, numbers, images, audio files, or video files) (Paragraph 126);
use natural language learning algorithms to identify a sentiment from the non-structured data (interpreted as: identify a sentiment from text, numbers, images, audio files, or video files); determine which of the brand directives are contained in the content based at least in part on the identified sentiment, wherein the determination produces discrete values associated with the structured data (interpreted as: wherein the determination produces discrete values associated with the brand directives); and generate a compliance score for the content with the selected brand criteria based on which of the brand directives are contained in the content, wherein the compliance score is based at least in part on whether the identified sentiment is associated with at least one criterion of the selected brand criteria, wherein the operations produce structured data associated with the generated compliance score;
Tao discloses using machine learning algorithms to identify a sentiment (personality) from the non-structured data (interpreted as: identify a sentiment from text, numbers, images, audio files, or video files) in paragraphs 162-166 (brand attributes include desired sentiment such as funny, edgy, or aggressive which are associated with various non-structured data such a color schemes) and paragraphs 203-204 (a machine learning algorithm analyzes the branded design against the rules in the brand profile, which would include the sentiment (personality) rules to check for violations of the brand profile rules which would include the sentiment (personality) rules including guidelines regarding aesthetics such as avoiding color schemes that connote anger or other negative emotions); determine which of the brand directives are contained in the content based at least in part on the identified sentiment, wherein the determination produces discrete values associated with the structured data (interpreted as: wherein the determination produces discrete values associated with the brand directives) in paragraphs 207 and 210 (discrete values are assigned to each different visual feature, which would include the personality); and generate a compliance score for the content with the selected brand criteria based on which of the brand directives are contained in the content, wherein the compliance score is based at least in part on whether the identified sentiment is associated with at least one criterion of the selected brand criteria, wherein the operations produce structured data associated with the generated compliance score in at least paragraphs 111-112 (using a design-quality model to determine if the modified design violates constraints of the brand profile or quality requirement); 203 (design-quality model is a neural network that emulates human decision making and analyzed the branded design content to determine whether design constraints have been violated); 207-210 (additionally, the design-quality model is a neural network or other machine learning model trained to recognize compliance with design rules and generate a quality score for each element and an overall quality score based on the combination of the individual quality scores).  Tao also the ability to determine the initial personality for the brand by performing textual analysis of based on analyzing a brand book, digital images, web site, or web search such as identifying descriptions or social media conversations that may suggest the brand is modern, funny, edgy, formal, aggressive, or other characteristics in paragraph 121. 
Tao not disclose using a natural language learning algorithm to identify the sentiment from the non-structured data (interpreted as: identify a sentiment from text, numbers, images, audio files, or video files).
However, the analogous art of Lexalytics discloses that it is well known to use natural language processing to determine the sentiment (personality) of content and to assign weighted sentiment scores to the entities, topics, themes and categories within the content in at least page 1, lines 1-6.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to have modified the invention of Tao to include the natural language processing of Lexalytics.  The rational for doing so is that Tao discloses the base method of determining whether the content being analyzed satisfies the personality (sentiment) rules of the brand profile.  Lexalytics discloses an improvement method of analyzing content to determine its personality (sentiment) and assigning scores by using natural language processing in conjunction with machine learning to make up for the deficiencies of the each approach individually (Lexalytics: Page 10, lines 9-11).  It is well within the capabilities of one of ordinary skill in the art to modify the machine learning approach of Tao to include the combined natural language processing and machine learning approach of Lexalytics with the predicted result of a more robust and optimal system for determining the quality scores of the content being analyzed.
 display on the user interface an indication if the content is in compliance with the brand directives and which of the selected brand directives are contained in the content.
 Tao and Lexalytics disclose displaying on the user interface the branded design context that contains the selected brand directives and had a compliance score above a threshold in paragraph 208 of Tao. 
Tao and Lexalytics do not specifically state that this preview includes an indication that the content is in compliance with the brand directives and which of selected brand directives are contained in the content.
However, the analogous art of McKee discloses that it is well known to display on the user interface an indication if the content is in compliance with the brand directives and which of the selected brand directives are contained in the content on at least page 25, lines 20-33 where compliance result are compiled, and a compliance reports is provided at preview of the user interface, and page 26, lines 28-34 where the compliance results include the one or more complaint and/or one or more non-compliant portions of the user content which are highlighted or otherwise emphasized to the user.
Therefore, it would have been obvious to one of ordinary skill in the art, before, the effective filing date of the invention, to have included the compliance results along with the designed content as disclosed by Mckee in the displaying of the branded design content of Tao and Lexalytics.
The rationale for doing so is that it merely requires the use of known technique to improve similar methods and/or devices in the same way.  Tao and Lexalytics discloses the “base” method of displaying branded design content that has a compliance score above a threshold.  Mckee teaches a “comparable” method of providing user designed content after completing a compliance analysis that offers the improvement of providing the user with detailed information associated with the compliance analysis by including a compliance report that identifies the results of the compliance analysis and emphasizes the area on the user designed content that were in compliance and those area on the user designed content that were not in compliance. One of ordinary skill in the art would have recognized the adaptation of the compliance report of Mckee to the “base” system of Tao and Lexalytics would have resulted in the predicted improvement of providing the user with specific information regarding the branded design content and its compliance with the rules and objectives. 

Claim 3: Tao, Lexalytics and Mckee disclose the computer program of claim 1, wherein the instructions when executed by the processor are further configured to: 
identify a threshold number of selected brand criteria (Tao: Paragraph 208); 
display a recommendation to publish the content when the content includes at least the threshold number of selected brand criteria (Tao: Paragraph 139: suggest one or more related graphic designs; 141: finalize the designs and generate output branded design content; 143: receive user confirmation of finalized designs); and 
generate feedback for meeting the threshold number of selected brand criteria when the content does not include the threshold number of selected brand criteria (Tao: Paragraph 101).
 
Claim 4: Tao, Lexalytics and Mckee disclose the computer program of claim 1, wherein the instructions when executed by the hardware processor are further configured to display suggestive phrases for at least some of the selected brand criteria (Tao: Paragraph 98).

Claim 5: Tao, Lexalytics and Mckee disclose the computer program of claim 4, wherein the instructions when executed by the hardware processor are further configured to display the suggestive phrases for selected brand criteria that are not contained in the content (Tao: Paragraph 98).

Claim 7: Tao, Lexalytics and Mckee disclose the computer program of claim 1, wherein the brand criteria include one of more of: campaign media channels for publishing the content; and a content format (Tao: Paragraph 105: The design engine arranges these elements in a layout for one or more communication channels (e.g., layouts compliant with or suitable for email, different social media channels, banner ads on a website, etc.); 177: the design engine can receive a user input specifying a particular type of communication channel (e.g., social media feed, web content, brochure, etc.) to be used for generating a particular set of branded design content; 182: The design engine can evaluate the suitability of a design for a social media platform in any suitable manner. For example, a particular social media platform may include rules that specify where images are to be placed, where text is to be placed, etc. The design engine can obtain these rules via user inputs, via communication with an application programming interface of the social media platform, or some combination thereof).

Claim 8: Tao, Lexalytics and Mckee disclose the computer program of claim 1, wherein the brand criteria include one or more of: a logo used in the content; a placement location of the logo in the content; a percentage of the content that includes the logo; and colors of the logo used in the content (Tao: Paragraph 103 and 187).

Claim 9: Tao, Lexalytics and Mckee disclose the computer program of claim 1, wherein the brand criteria include one or more of: types of photographs or illustrations to use in the content; objects to use in the content: genders of people to show in the content; scenes to show in the content: and objects to show as focal points in the content (Tao: Paragraph 102 and 104).

Claim 11: Tao, Lexalytics and Mckee disclose the processing system of claim 10, wherein the processing device is further configured to: 
receive brand directives identifying an objective, theme, and tone for the campaign (Tao: Paragraph 164-165: identifying personality traits for the branded advertisement such as tone (funny vs serious, edgy vs conservative, aggressive vs passive) and themes (modern vs traditional, intellectual vs physical, individual vs team-oriented, older vs younger) the content-creation process involves the design engine identifying one or more permissible visual features for displaying the input graphic in accordance with a brand profile; 190: objective/goal - the design engine determines (e.g., from a user-specified configuration option) that the branded design content is intended for informational purposes); the design engine determines (e.g., from a user-specified configuration option) that the branded design content is intended for branding purposes (e.g., developing brand awareness or affinity) ; 
use the natural language learning algorithms to identify the objective, theme, and tone of the content (Tao: Paragraph 207-210); and 
indicate on the user interface if the content contains the objective, theme, and tone identified in the brand directives (Mckee: Page 25, lines 20-33 and Page 26, lines 28-34).

Claim 12: Tao, Lexalytics and Mckee disclose the processing system of claim 10, wherein the processing device is further configured to: 
receive at least one of the brand directives identifying an audience for the campaign (Tao: Paragraph 164-165: identifying personality traits for the branded advertisement such as audience (individual vs team-oriented, older vs younger, outgoing vs introverted); 177-183: the user can provide an indication of other targeting parameters include communication channel selection (audience) and user specified purpose (goal)); 
use the natural language learning algorithms to identify a type of audience the content is directed to (Tao: Paragraph 207-210); and 
indicate on the user interface if the content is directed to the audience identified in the brand directives (Mckee: Page 25, lines 20-33 and Page 26, lines 28-34).

Claim 13: Tao, Lexalytics and Mckee disclose the processing system of claim 10, wherein the processing device is further configured to: 
receive one or more of the brand directives identifying formatting guidelines for the advertising campaign (Tao: Paragraph 39: the digital design application generates a content layout that includes the input text, the input graphic, and additional content in a manner that does not violate any constraint identified in the retrieved brand profile. The digital design application can arrange the input text, the input graphic, and additional content within the layout in a manner consistent with a personality attribute in the brand profile (e.g., stylistic guidance on the variety of content, the spacing between content items, etc.). The digital design application can present the output branded design content via the content-creation interface for further editing or export by a user device. In some aspects, if the user device receives edits to the output branded design content, the digital design application can assess these edits for compliance with the brand profile); 
identify types of formatting used in the content (Tao: Paragraph 207-210); and 
indicate on the user interface if the content contains the formatting guidelines identified in the brand directives (Mckee: Page 25, lines 20-33 and Page 26, lines 28-34).


Claim 15: Tao, Lexalytics and Mckee disclose the processing system of claim 10, wherein the processing device is further configured to: 
generate a compliance score based on the number of brand directives identified in the content (Tao: Paragraph 208-210); and 
display the compliance score on the user interface (Mckee: Page 25, lines 20-33 and Page 26, lines 28-34).

Claim 17: Tao, Lexalytics and Mckee disclose the processing system of claim 10, wherein the processing device is further configured to display different lists of suggested phrases on the user interface associated with different ones of the brand directives (Tao: Paragraphs 97 and 98).

Claims 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao (PGPUB: 2019/0325626) in view of Lexalytics (“Sentiment Analysis Explained”, February 16, 2019, https://web.archive.org/web/20190216125755/ https://www.lexalytics.com/technology/sentiment-analysis, pages 1-13) in view of Mckee et al. (WO 2017062884) in further view of Peysakhovich et al. (PGPUB: 2019/0043075).

Claim 14: Tao, Lexalytics and Mckee disclose the processing system of claim 10, wherein the processing device is further configured to: 
receive at least some of the brand directives identifying types of images, objects, activities, and scenes for the campaign; 
Tao, Lexalytics and Mckee disclose receiving at least some brand directives identifying types of images (logos, additional images, other graphics) and objects (input text, input graphics) and identifying the images and objects in the content in at least Tao, paragraphs 100-105 and 207-210.
Tao, Lexalytics and Mckee do not specifically state that the brand directives include identification of types of activities, and scenes for the campaign, and identifying the activities and scenes in the content.
However, the analogous art of Peysakhovich discloses that it is well known to receive brand directives, and identifying the activities and scenes in the content in at least paragraph 40-42, 46, and 52.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the receiving of brand directives and identification of brand directives in the content as disclosed by Tao, Lexalytics and Mckee to include receiving brand directives identifying the types of activities and scenes for the campaign, and identifying the activities and scenes in the content as disclosed by Peysakhovich.
The motivation for doing so it to enable the generation of optimized content that still satisfies the compliance rules of the brands and communication channels (Peysakhovich: Paragraph 2). 
identify images, objects, activities, and scenes in the content(Tao: Paragraph 207-210); and 
indicate on the user interface if the content contains the images, objects, activities, and scenes identified in the brand directives (Mckee: Page 25, lines 20-33 and Page 26, lines 28-34 and Peysakhovich: Figures 3A and 3C).

Claim 16: Tao, Lexalytics and Mckee disclose the processing system of claim 10, wherein the processing device is further configured to: 
identify one of the brand directives as a type of audience (Tao: Paragraphs 164-165 and 182-183); 
generate a resonance score indicating how the content resonates with the audience identified in the brand directives; and display the resonance score on the user interface.
Tao and Mckee do not disclose generating a resonance score indicating how the content resonates with the audience identified in the brand directives; and displaying the resonance score on the user interface.
However, the analogous art of Peysakhovich discloses that it is well known to generate a resonance score indicating how the content resonates with the audience identified in the brand directives; and display the resonance score on the user interface in at least figures 3a and 3c, as well as paragraphs  paragraph 43, 47, 56, and 60.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Tao and Mckee to include the ability to generate a resonance score indicating how the content resonates with the audience identified in the brand directives; and display the resonance score on the user interface as disclosed by Peysakhovich.
The motivation for doing so it to enable the generation of optimized content for the identified audience/channel (Peysakhovich: Paragraph 2).

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao (PGPUB: 2019/0325626) in view of Lexalytics (“Sentiment Analysis Explained”, February 16, 2019, https://web.archive.org/web/20190216125755/ https://www.lexalytics.com/technology/sentiment-analysis, pages 1-13) in view of Mckee et al. (WO 2017062884) in further view of Huang et al. (US Patent Number: 11,049,133)

Claim 18: Tao, Lexalytics and Mckee disclose the processing system of claim 10, wherein the processing device is further configured to: 
receive one of the brand directives identifying a media channel for displaying the content (Tao: Paragraph 177 and 182); 
automatically identify a time for publishing the content based on the brand directives; and automatically display the content on the media channel at the identified time.
Tao, Lexalytics and Mckee disclose automatically display the content on the media channel in Tao: paragraph 147).
Tao, Lexalytics and Mckee do not disclose automatically identifying a time for publishing the content based on the brand directives and automatically displaying the content on the media channel at the identified time.
Huang discloses that it is well known to obtain brand directive regarding the delivery parameters of content created by a content creator, wherein the delivery parameters include flight time (a time for publishing the content), and automatically display the content on the media channel at the identified time in at least column 1, line 64 through column 2, line 7 and column 2, line 56 through column 3, line 28.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included delivery parameters such as flight time, and conduct the delivery of the created content based on such parameters as disclosed by Huang in the obtaining of brand directives and delivery of content as taught by Tao, Lexalytics and Mckee. The rational for doing so is to ensure that the created branded content is delivered in the appropriate manner, location and time frame desired by the content creator.

Response to Arguments
Applicant's arguments filed September 29, 2021 have been fully considered but they are not persuasive.
The applicant argues that the claims recite an improvement to a technology because it improves the technology in U.S. Patent Application 16/251,934 and therefore should overcome the 35 USC 101 rejection under step 2A, prong 2 by integrating the abstract idea into a practical application.  The examiner disagrees.  In order to transform the abstract idea into a practical application under step 2A, prong 2, the improvement must be rooted in the additional elements.  In the instant case the claims merely recite the following additional elements: a non-transitory storage medium, a computer program comprising a set of instructions, a processing device, a hardware processor, a user interface, and natural language learning algorithms.  These additional elements whether considered individually or as a whole amount to no more than a general purpose computer, a general purpose user interface, and general purpose natural language learning algorithms upon which the claimed abstract idea is applied.  There is no indication in the applicant’s specification that they have invented an improvement to the computer itself, the user interface or the natural language learning algorithms.  Instead the claims merely apply the identified abstract idea, including specific types of data on technologies that have already been invented by another.  As such, the claims do not recite an improvement to a technology and do not transform the abstract idea into a practical application.  Instead, the examiner finds that, if an improvement is recited in the claims, it is an improvement to the abstract idea which is an improvement to ineligible subject matter.  Advances of this nature are ineligible for patenting (see SAP v. Investpic: Page 2, line 22 through Page 3, line 13 - Even assuming that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on selected information and the presentation of the results of those algorithms.  Thus, the advance lies entirely in the realm of abstract ideas, with no plausible alleged innovation in the non-abstract application realm.  An advance of this nature is ineligible for patenting; and Page 10, lines 18-24 - Even if a process of collecting and analyzing information is limited to particular content, or a particular source, that limitations does not make the collection and analysis other than abstract).
The applicant’s arguments regarding the 35 USC 103 rejection are based on the newly proposed claim amendments that have been addressed by specific citations in the rejection above.  First, the argued limitation of “wherein the compliance score is based at least in part on whether the identified sentiment is associated with at least one criterion of the selected brand criteria” is not supported by the applicant specification as detailed in the 35 USC 112, first paragraph rejection above.  Second, the prior art of Tao clearly discloses this limitation in the cited section because the sentiment (personality) is one of the brand directives and as such any determination of the brand directives in the content would also be based in part on the identification of the “sentiment” brand directive, and the generation of the compliance score would also have a partial basis on the “sentiment” brand directive.  Thus, the limitations of the claims as currently written have been met. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson (PGPUB: 2011/0145064): Discloses a brand management system that allows for organizing, creating, maintaining and displaying content associated with many brand categories using brand rules, logos, themes, colors etc..
Vivlamore  (PGPUB: 2016/0189165): Discloses a system the reviews advertisement for compliance with one or more advertising policies and uses machine learning models.
Gottfried (PGPUB: 2003/0236834): Discloses the generation of new brand compliant content from previous brand compliant content based on the type and degree of modification that the brand owner allows.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621